Dear Mr. Williams:
This office is in receipt of your recent request for the opinion of this office regarding a document styled "Agreement to Purchase/Sell", a copy of which is attached hereto, and whether the document is a Bond for Deed contract.
We have examined R.S. 9:2941, which pertinently provides:
     "A bond for deed is a contract to sell real property, in which the purchase price is to be paid by the buyer to the seller in installments and in which the seller after payment of a stipulated sum agrees to deliver title to the buyer."
The document attached provides for payment of the balance of the price "to be paid by the purchaser as mutually agreed by the parties", and that the sale "is to be executed . . . with full warranty of title at a time mutually agreed upon by the parties".
In our opinion, the Agreement to Purchase/Sell attached hereto fits the definition of a Bond for Deed, as contained in R.S.9:2941.
You have advised that you are interested in determining whether the document is a Bond for Deed Contract, as you state that Bond for Deed purchasers will not be granted homestead exemptions by your office.  We caution you to give serious consideration to that decision, and to discuss same with counsel, in light of ongoing litigation regarding this issue.
We are aware of the mandamus proceedings styled Linda and Walter Strata, Jr., et al v. Errol Williams, No. 93-20577 on the docket of the Civil District Court for the Parish of Orleans.  The very issue of those proceedings is whether your office must grant homestead exemptions to Bond for Deed purchasers.  It is our understanding that mandamus was granted against you in those proceedings, and that you have filed a Notice or Motion for Appeal.
Please also be advised of the proceedings in which this office is engaged, styled Michael Wooden, Tax Assessor of Morehouse Parish v. Louisiana Tax Commission, No. 399,360 on the docket of the Nineteenth Judicial District Court. Those proceedings also concern the issue of homestead exemptions and Bond for Deeds.
Please do not hesitate to contact us if we can be of assistance in other areas of the law.
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
BY: JEANNE-MARIE ZERINGUE Assistant Attorney General RPI:JMZ:jav/0449n Attachment